                                                                3:21-mj-53

              IN THE UNITED STATES DISTRICT COURT
       FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                         CHARLOTTE DIVISION


                                 AFFIDAVIT


I, Special Agent, David Dawson, having been first duly sworn, do hereby depose
    and state as follows:
1. I am a Special Agent with the Federal Bureau of Investigation (FBI) and have
   been employed in that capacity since 1999. After graduating from the FBI
   Academy, I was assigned to the FBI’s Washington Field Office working
   terrorism matters. In 2005, I transferred to the Charlotte Field Office. While
   assigned to Charlotte, I have primarily worked on criminal matters. I have
   been assigned to multiple squads charged with investigating criminal matters,
   to include the Charlotte Child Exploitation Task Force and the Charlotte Safe
   Streets Task Force, where I am currently assigned. During my employment
   with the FBI, I have worked on numerous investigations involving violent
   crime, firearms, trafficking of narcotics, human trafficking, and gang-related
   criminal activity. I have received training in violent crime, drug trafficking,
   and other gang related activity. Furthermore, during my employment with the
   FBI, I have actively participated in various methods of investigation, including
   but not limited to, consensual monitoring, physical surveillance, interviews of
   witnesses and defendants, the use of search warrants, the use of pen registers,
   undercover operations, the use of confidential human sources, and the use of
   intercepted electronic communications. During my employment with the FBI,
   I have been the affiant on multiple search warrant applications.

2. The information contained in this Affidavit is submitted for the purpose of
   supplying probable cause for the issuance of a criminal complaint against
   Latisha ANDERSON for violations of Title 21, United States Code, Section 846
   and Title 21, United States Code, Section 841.

3. The facts set forth in this Affidavit are based on my personal knowledge,
   information supplied to me by other law enforcement personnel, and other
   sources of information. I am familiar with all aspects of this investigation. I
   have not set forth every fact about this investigation. Rather, this Affidavit
   sets forth only those facts that are necessary to establish the requisite
   foundation for a warrant to arrest the individual named above. As a result, it
   does not contain all the information known regarding this investigation.




    Case 3:21-mj-00053-DSC Document 1-1 Filed 02/24/21 Page 1 of 3
4. On or about October 24, 2020 law enforcement officers were engaged in
   monitoring of a court authorized T-III intercept of a narcotics investigation.
   While monitoring this T-III, law enforcement officers learned that the target
   of the narcotics investigation, Steven CLOUD, sent ANDERSON to Atlanta,
   Georgia to retrieve narcotics.

5. On October 24, 2020, at approximately 11:14 a.m., CLOUD called ANDERSON
   and asked her “where you at with it.” This call ended due to a bad connection.

6. On October 24, 2020 at approximately 11:23 a.m., CLOUD called ANDERSON.
   During this call, CLOUD asked ANDERSON where she is at and ANDERSON
   replies that she is on the highway. Later during this call, CLOUD says he
   texted a person that law enforcement officers believe to be K.W. CLOUD also
   provides ANDERSON the address of 4484 Covington Highway. This is the
   address of K3 Soundz Studio, a studio associated with K.W.

7. On October 24, 2020 at approximately 11:54 a.m., CLOUD called K.W. After a
   discussion about a previous shooting, K.W. tells CLOUD that he can text
   CLOUD’s people and tell them K.W. is on the way there and will be there in
   about ten minutes. CLOUD replies that he will tell her.

8. On October 24, 2020 at approximately 12:02 p.m., CLOUD called ANDERSON
   and tells her that “he said he on the way, he said he be there in like ten
   minutes.” ANDERSON confirms that she is there.

9. On October 24, 2020 at approximately 12:42 p.m., CLOUD called ANDERSON
   and asked her if she was “situated.” ANDERSON replies “yeah.”

10. On October 24, 2020 at approximately 1:24 p.m., CLOUD calls ANDERSON
    and asked her ETA. ANDERSON replied that her ETA was about another
    three hours.

11. On October 24, 2020 at approximately 1:47 p.m., law enforcement officers in
    Georgia observed a vehicle that fit the description of the vehicle ANDERSON
    was driving travelling above the speed limit. Based on her speed, an expired
    tag, and the information provided from this investigation, ANDERSON’s
    vehicle was stopped by law enforcement. At the time of the traffic stop,
    ANDERSON was the only person inside the vehicle. ANDERSON declined to
    provide consent to search the vehicle. A canine was deployed by law
    enforcement and conducted a check of the exterior of this vehicle. This canine
    indicated the presence of narcotics in the vehicle. Based on this indication, law
    enforcement officers conducted a search of the vehicle driven by ANDERSON.
    Prior to searching the interior of the vehicle, officers asked ANDERSON if
    there was anything illegal inside the vehicle. ANDERSON said yes and told


    Case 3:21-mj-00053-DSC Document 1-1 Filed 02/24/21 Page 2 of 3
   officers it was pills. ANDERSON also told officers that these pills were in a box
   on the front passenger seat.

12. During the search of the vehicle, officers recovered approximately $4,368.00 in
    cash and approximately 2,391 grams of Eutylone. The Eutylone was in pill
    form, separated into 10 separate bags, and located in a box in the front
    passenger seat. Based on my training and experience as a law enforcement
    officer, I believe that ANDERSON possessed the narcotics for distribution
    purposes. Eutylone is a Schedule I controlled substance.

13. Based on the foregoing, I respectfully submit that there is probable cause to
    believe that Latisha ANDERSON, violated Title 21, United States Code,
    Section 846 and Title 21, United States Code, Section 841, by conspiring to
    distribute narcotics, In consideration of the foregoing, I respectfully request
    that this Court issue a criminal complaint and arrest warrant for Latisha
    ANDERSON.




                       //s// David Dawson

                        _________________________________
                        David Dawson
                        Special Agent
                        FBI


                       This affidavit was reviewed by AUSA Lambert Guinn.


Sworn per Rule 4.1 on this 24th day of February 2021.




                                  Signed: February 24, 2021




    Case 3:21-mj-00053-DSC Document 1-1 Filed 02/24/21 Page 3 of 3
